

115 S2813 IS: Local Cheese Promotion and Dairy Support Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2813IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Murphy (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Adjustment Act to assist small cheese producers.
	
 1.Short titleThis Act may be cited as the Local Cheese Promotion and Dairy Support Act of 2018. 2.Assistance for small cheese producersThe Agricultural Adjustment Act (7 U.S.C. 601 et seq.), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following:
			
				24.Assistance for small cheese producers
 (a)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means—
 (A)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
 (B)a local office of the National Institute of Food and Agriculture or other regional office of the Department of Agriculture;
 (C)a group of regional experts (as determined by the Secretary) that advises beginning farmers or ranchers (as defined under section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a))); or
 (D)a nonprofit organization. (2)SecretaryThe term Secretary means the Secretary of Agriculture.
 (3)Small cheese producerThe term small cheese producer has the meaning given the term by the Secretary. (b)Grant program (1)In generalThe Secretary shall establish a program under which the Secretary shall make competitive grants to, as determined by the Secretary—
 (A)eligible small cheese producers; and (B)cooperative groups of small cheese producers.
 (2)PreferenceIn making grants under this subsection, the Secretary shall give preference to small cheese producers that use locally or regionally sourced product to produce cheese.
 (3)Use of fundsThe recipient of a grant under this subsection may use grant funds— (A)to purchase equipment or renovate and make repairs to production facilities;
 (B)to develop a business plan or perform a feasibility study to grow the business of the small cheese producer;
 (C)to promote and market cheese; (D)to participate in accounting and financial literacy education and training or purchase necessary software;
 (E)to upgrade facilities to meet food safety standards; (F)to participate in food safety training; and
 (G)to participate in relevant job training, such as training in— (i)cheese-making quality; or
 (ii)the production of a variety of cheese that the recipient has not produced before. (c)Cheese production education and promotion pilot project (1)In generalThe Secretary shall not use more than 10 percent of the funds made available to carry out this section to establish at one or more eligible institutions a pilot project that will—
 (A)develop, or support an existing, regional cheese-making resource center with the technical assistance and electronic resource capabilities to provide small cheese producers with financial, marketing, food safety, and production assistance;
 (B)support a group of experienced cheese producers or subject matter experts (as determined by the Secretary) to advise beginning cheese producers; and
 (C)establish, or grow an existing, national cheese-making resource center to act as a clearinghouse for best practices applicable to small cheese producers.
 (2)RequirementsTo be eligible to receive funding to establish a pilot project described in paragraph (1), an eligible institution shall demonstrate to the Secretary—
 (A)the capacity and technical expertise to provide the services described in that paragraph; (B)the support of the eligible institution in the agricultural community; and
 (C)the availability of resources (in cash or in kind) of definite value to achieve the goal and sustain the mission of the pilot project.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended..